DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 220, as seen in figures 2B and 2C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 in lines 5-6 states, “two or more fasteners or apertures configured to receive fastener dimensioned to avoid disturbing,” the examiner suggests amending claim 16 to state, “two or more fasteners or apertures configured to receive the fasteners dimensioned to avoid disturbing,”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 in lines 3-4 states, “the rectangular aperture comprising at least four rounded corners,” the use of “at least,” implies the rectangular aperture could have more than four rounded corners. Provided there are four 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 3-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Williams US 20170260939 A1 (Williams) in view of Ohira et al. US 20100032220 A1 (Ohira) further in view of Phillippe Dubois FR 2933045 A1 (Dubois).
Regarding claims 1, 3 and 4, Williams discloses an interchangeable intake assembly (Figs.1-10c and paragraphs [0001-0008] discloses an intake assembly that be used across all Pro Stock class drag racing vehicles such that it is interchangeable between different cars, where the intake manifold is formed from separable interchangeable components), comprising: a base member (112) having at least one fastener or aperture (260) configured to receive a fastener dimensioned to avoid disturbing the automobile intake box (par [0054] discloses the sizes and arrangement of the holes 260 depend upon the make and model of the throttle body. As such, the holes 260 and the peripheral surface 264 may be implemented in a wide variety of different configurations, dimensioning the holes according to the throttle body is considered to be synonymous with avoiding disturbing the intake box or throttle body); a gooseneck member (104, 160) fixedly attached to the base member (112, par [0038]), the gooseneck member having a first end opening (168) and a second end opening (164), the gooseneck member having an interior cavity configured to direct air into the 
Williams in paragraph [0039] states various shapes, including but not limited to various curves, bends, and straight portions, may be incorporated into embodiments of the air intake assembly, without limitation, and without deviating beyond the spirit and scope of the present disclosure.
Williams however does not explicitly disclose where the base member
being defined by a rectangular aperture configured to receive and engage an automobile intake box, the base member being further defined by a perimeter surrounding the rectangular aperture; wherein the base member is further defined by having a generally rectangular shape encompassing the perimeter; wherein the generally rectangular shape is a rhomboid or parallelogram dimensioned to engage existing fasteners or apertures configured to receive fasteners existing in an automobile.
Ohira (Figs. 13 and14, pars [0071-0073]) however discloses a similarly shaped interchangeably fastened intake assembly with a base member (110b) that is defined by a rectangular aperture configured to receive and engage an automobile intake box (portion 103c of shroud, further base member 110b is considered to be capable of receiving a similar 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the base member of Williams as to be formed in a rectangular shape provided the courts have established prior precedent that the configuration of the claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant, for further consideration please see MPEP section 2144.04 IV. B.
Williams fails to disclose where the interchangeable bell housing has a frustoconical shaped cross section on at least one plane.
Dubois (Fig.2) however discloses an interchangeable bell housing that has a frustoconical shaped cross section on at least one plane.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the interchangeable bell housing of Williams such that it forms a converging element having a frustoconical shaped cross section in order to improve the flow rate of the air flow into the duct as discussed by Dubois in lines 84-87 of the provided machine translation.
Regarding claims 5 and 6, Williams in view of Ohira further in view of Dubois discloses the limitations of claim 1 as discussed previously. The examiner considers the dimensioning of the gooseneck member 104, 160 of Williams to be capable of supporting the interchangeable bell housing to be visible external to an automobile.
However, if it can be argued that Williams fails to disclose that the gooseneck member is dimensioned to support the interchangeable bell housing to be visible external to an automobile; wherein visible external of the automobile comprises visibility behind a forward intake grille of the automobile.
 Then Ohira (Figure 13) discloses a gooseneck member (110) where the inlet portion 110a is dimensioned to include connecting portions 110c, 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to install the assembly of Williams in the same manner seen in Ohira such that air can be unobstructed and directed from outside into an air intake assembly, while also reducing the risk of water entering the engine intake passage as discussed by Ohira in paragraphs [0076-0077].

Regarding claims 9 and 10, Williams in view of Ohira further in view of Dubois disclose the limitations of claim 1 as discussed previously.
Williams is silent as to whether the interchangeable bell housing is formed of integrally colored material or coated in paint; wherein the integrally formed colored material or paint is metallic or reflective.
The examiner considers it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to color or paint the intake assembly any desired color provided the courts have established 

Regarding claims 11-13, Williams discloses an interchangeable intake assembly (Figs.1-10c and paragraphs [0001-0008] discloses an intake assembly that be used across all Pro Stock class drag racing vehicles such that it is interchangeable between different cars, where the intake manifold is formed from separable interchangeable components), comprising: a gooseneck (104, 160) member fixedly attached within an engine (Abstract, pars [0002,0012] discloses fixedly attaching to the air intake to an engine), the gooseneck member having a first end opening (168) and a second end opening (164), the gooseneck member having an interior cavity configured to direct air into an automobile intake airbox from the second end opening to the first end opening through the interior cavity (pars [0042-0044]); and an interchangeable bell housing (108) removably secured to the second end opening of the gooseneck member (pars [0038, 0041, 0043]).
Williams fails to disclose where the interchangeable bell housing has a frustoconical shaped cross section on at least one plane.
Dubois (Fig.2) however discloses an interchangeable bell housing that has a frustoconical shaped cross section on at least one plane.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the interchangeable bell housing of Williams such that it forms a converging element having a frustoconical shaped cross section in order to improve the flow rate of the air flow into the duct as discussed by Dubois in lines 84-87 of the provided machine translation.
The examiner considers attaching the air assembly of to an engine as discussed in Williams in imply that the air assembly is attached to an engine bay of an automobile. Where the dimensioning of the gooseneck member 104, 160 of Williams to be capable of supporting the interchangeable bell housing to be visible external to an automobile.
However, if it can be argued that Williams fails to disclose that the gooseneck member is fixedly attached within an engine bay of an automobile and is dimensioned to support the interchangeable bell housing to be visible external to an automobile; wherein visible external of the automobile comprises visibility behind a forward intake grille of the automobile.
 Then Ohira (Figure 13) discloses where  a gooseneck member (110) which is fixedly attached with an engine bay in an automobile gooseneck member is depicted as positioned behind or interior to front face 104 and grill 106 such that it is in the attached in an interior region which forms the engine bay, where the inlet portion 110a is dimensioned to include 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to install the assembly of Williams in the same manner seen in Ohira such that air can be unobstructed and directed from outside into an air intake assembly, while also reducing the risk of water entering the engine intake passage as discussed by Ohira in paragraphs [0076-0077].

Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Williams US 20170260939 A1 (Williams) in view of Ohira et al. US 20100032220 A1 (Ohira) further in view of Phillippe Dubois FR 2933045 A1 (Dubois) still further in view of Ezaki et al. US 20010013675 A1 (Ezaki).
Regarding claims 7 and 14 Williams in view of Ohira further in view of Dubois disclose the limitations of claims 1 and 11 as discussed previously.
Williams is silent as the materials used for the base member and the gooseneck member.
Ezaki however discloses wherein a based member 12a and a gooseneck member 1 are formed of plastic (Fig, 1; Abstract, pars [0032-0034]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to from the base member and gooseneck member of Williams from plastic as disclosed by Ezaki provided such plastic pipes having a two-dimensional or three-dimensional arbitrary shape, for example, when ducts or pipes are to be disposed in a limited space of an automobile, such as an engine room, without the necessity to assemble a plurality of pipe components having simpler shapes, a plastic pipe of a unitary structure having a complicatedly bent shape, either two-dimensionally or three-dimensionally, can be provided, which contributes to facilitate an mounting operation of ducts or pipes as discussed in paragraph [0004].

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Williams US 20170260939 A1 (Williams) in view of Ohira et al. US 20100032220 A1 (Ohira) further in view of Phillippe Dubois FR 2933045 A1 (Dubois) still further in view of Yoon Geun Cho US 20170072785 A1 (Cho).
Regarding claims 8 and 15 Williams in view of Ohira further in view of Dubois disclose the limitations of claims 1 and 11 as discussed previously.
Williams is silent as the materials used for the interchangeable bell housing. 
Cho however discloses an interchangeable bell housing (10, 30) formed of a rigid material (Abstract, pars [0021-0025]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interchangeable bell housing of Williams from a rigid material provided Cho discloses an air duct for a vehicle having rigid and pliable components are formed as a single unit and the reduced number of components may minimize the weight and cost and maximize sealing and vibration-damping features as discussed in paragraphs [0008-0011].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Williams US 20170260939 A1 (Williams) in view of Ohira et al. US 20100032220 A1 (Ohira) further in view of Phillippe Dubois FR 2933045 A1 (Dubois), still further in view of Stec et al. US 20100147243 A1 (Stec)
Regarding claim 2, Williams in view of Ohira further in view of Dubois disclose the limitations of claim 1 as discussed previously. Where Williams was modified by Ohira to have a base member with a rectangular aperture, where the rectangular base member 110b is seen in figure 14 of Ohira and 
Stec (Figs. 1, 3A, 3B and 5A) depicts a similar rectangular connection in an air intake assembly to that seen in Ohira which has four rounded corners.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the base member of Williams in view of Ohira as to be formed with an aperture having four rounded corners as seen in Stec provided the courts have established prior precedent that the configuration of the claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant, for further consideration please see MPEP section 2144.04 IV. B.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Williams US 20170260939 A1 (Williams) in view of Ohira et al. US 20100032220 A1 (Ohira) further in view of Phillippe Dubois FR 2933045 A1 (Dubois), still further in view of Ezaki et al. US 20010013675 A1 (Ezaki), still further in view of Stec et al. US 20100147243 A1 (Stec).
Regarding claims 16-19, Williams discloses An interchangeable intake assembly (Figs.1-10c and paragraphs [0001-0008] discloses an intake  a gooseneck (104, 160) member fixedly attached to the base member, the gooseneck member having a first end opening (168) and a second end opening (164), the gooseneck member having an interior cavity configured to direct air into the automobile intake airbox from the second end opening to the first end opening through the interior cavity (pars [0042-0044]); and an interchangeable bell housing (108) removably secured to the second end opening of the gooseneck member; wherein the interchangeable bell housing has a rectangular bell shape to aid in receiving air through the forward automotive grill (opening 124 in interchangeable bell housing is depicted as rectangular as seen in Figure 1, pars [0005, 0009, 0036 and 0040]).
Williams in paragraph [0039] states various shapes, including but not limited to various curves, bends, and straight portions, may be incorporated into embodiments of the air intake assembly, without limitation, and without deviating beyond the spirit and scope of the present disclosure.
Williams fails to explicitly state that the base member is defined by being defined by a rectangular aperture configured to receive and engage an automobile intake airbox, the rectangular aperture comprising at least four 
Ohira (Figs. 13 and14, pars [0071-0073])  however discloses a base member (110b) being defined by a rectangular aperture configured to receive and engage an automobile intake airbox (portion 103c of shroud, further base member 110b is considered to be capable of receiving a similar shaped connection on an air-filter box), the base member being further defined by a perimeter surrounding the rectangular aperture; wherein the base member is further defined by having a generally rectangular shape encompassing the perimeter (base member 110b is seen as having a generally rectangular shape, which encompasses the perimeter forming the 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the base member of Williams as to be formed in a rectangular shape provided the courts have established prior precedent that the configuration of the claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant, for further consideration please see MPEP section 2144.04 IV. B. In addition, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to install the assembly of Williams in the same manner seen in Ohira such that air can be unobstructed and directed from outside into an air intake assembly, while also reducing the risk of water entering the engine intake passage as discussed by Ohira in paragraphs [0076-0077].
Williams fails to disclose where the interchangeable bell housing has a frustoconical shaped cross section on at least one plane.
Dubois (Fig.2) however discloses an interchangeable bell housing that has a frustoconical shaped cross section on at least one plane.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the interchangeable bell housing of Williams such that it forms a converging element having a frustoconical shaped cross section in order to improve the 
Williams fails to disclose the base member being formed of a rigid material.
Ezaki however discloses a base member (12a) formed from PEEK reinforced with glass fibers (Peek is a known rigid plastic material, and reinforcing plastic with glass fibers is a known technique for enhancing the stiffness or rigidity of the plastic).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the base member of Williams from a known plastic reinforced material provided such plastic pipes having a two-dimensional or three-dimensional arbitrary shape, for example, when ducts or pipes are to be disposed in a limited space of an automobile, such as an engine room, without the necessity to assemble a plurality of pipe components having simpler shapes, a plastic pipe of a unitary structure having a complicatedly bent shape, either two-dimensionally or three-dimensionally, can be provided, which contributes to facilitate an mounting operation of ducts or pipes as discussed in paragraph [0004].
Williams was modified by Ohira to have a base member with a rectangular aperture, where the rectangular base member 110b is seen in figure 14 of Ohira and discussed previously in the paragraphs above. Ohira 
Stec (Figs. 1, 3A, 3B and 5A) depicts a similar rectangular connection in an air intake assembly to that seen in Ohira which has four rounded corners.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the base member of Williams in view of Ohira as to be formed with an aperture having four rounded corners as seen in Stec provided the courts have established prior precedent that the configuration of the claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant, for further consideration please see MPEP section 2144.04 IV. B.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Williams US 20170260939 A1 (Williams) in view of Ohira et al. US 20100032220 A1 (Ohira) further in view of Phillippe Dubois FR 2933045 A1 (Dubois), still further in view of Ezaki et al. US 20010013675 A1 (Ezaki), still further in view of Stec et al. US 20100147243 A1 (Stec), still further in view of Yoon Geun Cho US 20170072785 A1 (Cho).
Regarding claim 20, Williams in view of Ohira, further in view of Dubois, still further in view of Ezaki, still further in view of Stec disclose the limitations of claims 16-19 as discussed previously. Williams is silent as the materials used for the interchangeable bell housing. 
Cho however discloses an interchangeable bell housing (10, 30) formed of a rigid material (Abstract, pars [0021-0025]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interchangeable bell housing of Williams from a rigid material provided Cho discloses an air duct for a vehicle having rigid and pliable components are formed as a single unit and the reduced number of components may minimize the weight and cost and maximize sealing and vibration-damping features as discussed in paragraphs [0008-0011].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040139708 A1 discloses a bell mouthed shaped adapter in a intake assembly formed from plastic.
US 20050215191 A1 discloses a bell mouthed shaped inlet an air intake assembly which is interchangeably mounted using existing fasteners and apertures in an engine bay.
DE 102005040850 A1 discloses an injection molded air intake assembly, where figure 3 is similar in shape to that of the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/MICHAEL A KESSLER/Examiner, Art Unit 3747